Citation Nr: 1329301	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection 
for PTSD and assigned a 10 percent disability rating, 
effective November 22, 2006.  In an October 2007 rating 
decision, the RO assigned a 30 disability rating for PTSD, 
effective April 20, 2007, and in a May 2008 rating decision, 
the RO assigned an initial 50 disability rating for the 
entire appellate period. 

In an August 2012 decision, the Board denied the Veteran's 
claim.  The Veteran appealed and in a May 2013 Order, the 
Court of Appeals for Veterans' Claims (Court) vacated the 
decision and remanded the matter back to the Board in 
accordance with a joint motion filed by the parties.  The 
joint motion found that the Board provided an inadequate 
statement of reasons or bases for its finding that an 
initial evaluation in excess of 50 percent was not 
warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran was most recently afforded 
a VA examination to assess the current severity of his PTSD 
in October 2007.  Given that nearly six years have passed 
since this examination, the Board finds that he should be 
afforded a new VA compensation examination to assess the 
severity of the disability.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  Prior to arranging for the examination, 
all available records of VA treatment dated from February 
2008 should be obtained.  Additionally, the Veteran should 
be asked to identify any other sources of treatment or 
evaluation he has received for PTSD since December 2007, to 
include the Sarasota Veteran's Center, and copies of 
complete records of the treatment or evaluation should be 
obtained from all sources appropriately identified. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete VA treatment records, 
dated since February 2008.

2.  Ask the Veteran to identify any other 
sources of treatment or evaluation he has 
received for PTSD since December 2007, to 
include the Sarasota Veteran's Center, and 
obtain copies of complete records of the 
treatment or evaluation from all sources 
appropriately identified. 

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims file should be 
made available for review by the examiner 
in conjunction with the examination.

The examiner should identify what symptoms 
the Veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.

The examiner must also discuss the effect, 
if any, of the Veteran's PTSD on his 
social and occupational functioning.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's PTSD consistent with the 
American Psychiatric Association 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached. 
 
4.  Next, review the claims file to ensure 
that the foregoing requested development 
has been completed.  In particular, review 
the VA examination report to ensure that 
it is responsive to and in compliance with 
the directives of this remand and if not, 
implement corrective procedures. 

5.  Finally, readjudicate the claim.  If 
it is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give him an opportunity to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


